DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 04/13/2020 and is a 371 of PCT/US2018/056532 (10/18/2018) which claims benefit of 62/574908 (10/20/2017).  Claims 1-26 are before the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2009/073772.  WO teaches on page 29 line 20 a compound that anticipates the instant claims wherein formula (I-3) wherein R1A is CF3 and R2A and R2B join together to make a heterocycle.  This anticipates the instant claims.

Claims 1, 7-9 and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007/043653.  WO teaches compound #8 on page 28 as a she activity modulator that treats .

Claims 1-10, 13, 23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blochner.  Blochner teaches 


    PNG
    media_image1.png
    242
    347
    media_image1.png
    Greyscale
on page 62  to modulate she which treats pain.  This anticipates the instant claims as teaching formulas I) (I-1), (I-2), (I-2a) and (I-3). R1A is CF3, R2a and R2B can either combine to make a ring or can be substituents.  Blochner teaches that this will treat heart conditions.  This anticipates the instant claims.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub 20200087258 Zahn.  Zahn teaches on paragraph (159) that anticipates the instant claims wherein formula (I) and (I-1) and wherein m and n are either 1 or 2.  This anticipates the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 16 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds wherein A is phenyl or piperidine, does not reasonably provide enablement for compounds wherein A is a C3 or C8 cycloalkyl, a heteroaryl or a heterocycloalkyl.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The only examples of compounds made in the instant specification are wherein A is either a phenyl or piperidine.  There is no other guidance as to other compounds that would work as instantly claimed.  It is suggested that the claims be limited to compounds wherein A is either phenyl or piperidine.

Claims 25 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating a disorder that is modulated by both sEH and PDE4 receptors. 
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly 
The presence or absence of working examples:  The compounds have been shown to have in vitro activity.  However, there are no working examples of the instant compounds treating any inflammatory disease.     
The amount of direction or guidance present:  Applicant teaches on page 60 paragraph 239 that this research was motivated by previous synergism research.  The model for inflammation used in the instant specification, there is no synergism shown.  Only bioavailability has been shown.  Paragraph 245 teaches that further evaluation is needed for the treatment of inflammation.  The specification does not seem to enable a correlation between the mediation of sEH and PDE4 receptors and the treatment of inflammatory diseases.     
The breadth of the claims: The claims are drawn to the treatment of inflammatory diseases mediated by the sEH and PDE4 receptors with the compound of claim 1. 
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what level of mediation of sEH and PDE4 receptors is needed to be able to treat inflammatory diseases.  Then the skilled artisan would need to determine if this would equate to treating the inflammatory disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result, necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
	The treatment of pain has been shown by the instant specification.  

Claim 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating depression by treating inflammation with a sEH and PDE4 modulator of claim 1.   
The state of the prior art: The state of the prior art is that the link between treating depression by using an anti-inflammatory drug is inconclusive (Bai).  Bai teaches that there is some kind of link between treating depression and anti-inflammatory drugs, but the link is tenuous at best.  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting the treatment of depression by using a drug that is an anti-inflammatory on its face.  
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more 
The presence or absence of working examples:  The compounds have been shown to have in vitro activity.  However, there are no working examples of the instant compounds treating any depression disease.     
The amount of direction or guidance present:  Applicant teaches on page 60 paragraph 239 that this research was motivated by previous synergism research.  The model for inflammation used in the instant specification, there is no synergism shown.  Only bioavailability has been shown.  Paragraph 245 teaches that further evaluation is needed for the treatment of inflammation.  The specification does not seem to enable a correlation between the mediation of sEH and PDE4 receptors and the treatment of depression.     
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what level of mediation of sEH and PDE4 receptors is needed to be able to treat inflammatory diseases and then determine if there is any nexus between inflammatory disease treatment and depression.  Then the skilled artisan would need to determine if this would equate to treating depression.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  

Thus, the specification fails to provide sufficient support of the broad use of the compounds of claim 1 for the treatment of any disease.  As a result necessitating one of ordinary skill to perform an exhaustive search for which diseases can be treated by which compound of claim 1 in order to practice the claimed invention.  
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  
	The treatment of pain has been shown by the instant specification.  

Claim Objections
Claims 11, 12, 14, 15 and 17-21 are objected to because of the following informalities:  These claims depend from a rejected base claim but would be allowable if rewritten in independent form with any intervening limitations.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8am-4pm Eastern Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625